Citation Nr: 1614008	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  05-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a back disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for arthritis of the joints, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for acute muscle spasms, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for heart disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for paraplegia, to include as due to an undiagnosed illness.
7.   Entitlement to service connection for an eye disorder manifested by sensitivity to heat and light, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic headaches (claimed as migraines), to include as due to an undiagnosed illness.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

10.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

11.  Entitlement to service connection for loss of balance, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for acute chemical sensitivity, to include as due to an undiagnosed illness.

14.  Entitlement to special monthly pension based on the need for aid and attendance.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1989 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2004 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2009, the Veteran notified the RO that he had moved, and his file was transferred to the RO in Lincoln, Nebraska. 

In April 2010 and December 2012, the Board remanded the case to the RO for further development.  The case has since been returned to the Board for appellate review.  In August 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.  See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

The issue of entitlement to special monthly pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a personality disorder.

2.  The Veteran does not have PTSD.

3.  Acquired psychiatric pathology was not manifest in service and is not attributable to service.
4.  During service the Veteran had back pain that was acute and resolved.

5.  Degenerative disc disease of the thoracolumbar spine is diagnosed and medically explained.

6.  A medically chronic lumbar spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Lumbar pathology is not attributable to service.

7.  The Veteran claimed "arthritis of the joints," later specifying these joints to be the knees, ankles, hips, shoulders, and elbows.

8.  The Veteran does not have arthritis of the knees, ankles, hips, shoulders, and elbows.

9.  The Veteran does not have acute muscle spasms of the thoracolumbar region.

10.  There is no evidence of an injury or disease in service resulting in a heart disability.

11.  The Veteran does not have a heart disability.

12.  There is no evidence of an injury or disease in service resulting in a lower extremities paraplegia.

13.  The Veteran does not have paraplegia.

14.  There is no evidence of an injury or disease in service of the ocular system.

15.  The Veteran does not have an ocular disability manifested by sensitivity to heat and light.

16.  The Veteran was treated in service for complaints of headaches due to dehydration, heat exhaustion, and acute illness.
17.  A chronic headache disability was not manifest in service or for many years thereafter and is not attributable to service.

18.  The Veteran was treated in service for symptoms of nausea and vomiting due to acute illness, including dehydration, heat exhaustion, and viral illness.

19.  The Veteran's gastroesophageal reflux disease is diagnosed and medically explained.

20.  Gastroesophageal reflux disease is a structural gastrointestinal disorder.  GERD was not manifest in service or for many years thereafter, and is not attributable to service.

21.  The Veteran does not have chronic fatigue syndrome.

22.  The Veteran does not have a neurological or peripheral nervous system disability that results in a loss of balance.

23.  The Veteran's memory loss has been attributed to his personality disorder.

24.  The Veteran does not have an acute chemical sensitivity.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.127 (2015).

2.  PTSD was not incurred in or aggravated by service and is not attributable to service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125, (2015).

3.  Acquired psychiatric disability was not incurred in or aggravated by service and is not attributable to service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  A lumbar spine disability was not incurred in or aggravated by service and arthritis of the lumbar spine may not be presumed to have occurred therein.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

5.  Arthritis of the knees, hips, ankles, shoulders, and elbows was not incurred in or aggravated by service and arthritis may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

6.  Acute muscle spasms of the thoracolumbar region were not incurred in or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

7.  A heart disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

8.  Paraplegia was not incurred in or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

9.  An ocular disability manifested by sensitivity to heat and light was not incurred in or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

10.  A chronic headache disability was not incurred in or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

11.  Gastroesophageal reflux disease was not incurred in or aggravated in service and is not attributable to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

12.  Chronic fatigue syndrome was not incurred in or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

13.  A disability manifested by a loss of balance was not incurred in or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

14.  A disability manifested by a loss of memory was not incurred in or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

15.  A disability manifested by an acute chemical sensitivity was not incurred in or aggravated in service, nor as a result of events or exposures in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).
With regard to his service connection claims, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The RO provided the required notice in a letter sent to the Veteran in July 2003.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The July 2003 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  

A Statement of the Case dated March 2005 notified the Veteran of the criteria for establishing service connection under 38 C.F.R. § 3.317.   The case was last adjudicated in a July 2015 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and private treating source records.

In April 2010 and December 2012, the Board remanded the case to the RO for further development.  The December 2012 Board decision reopened the Veteran's claims that had been previously denied, noting the receipt of personnel records in May 2010 that warranted reconsideration of the claim  under 38 C.F.R. § 3.156(c)(1)(i).

The December 2012 Board remand directed VA to obtain the Veteran's service treatment records from the Blanchfield Army Hospital.  These records were associated with the electronic claims file in July 2014.  The Board directed VA to obtain a psychiatric examination report and a Gulf War Guidelines examination report to address the etiology of the Veteran's claimed disabilities.

In order to ascertain the etiology of the Veteran's claimed disabilities, VA obtained medical opinions in April 2015.  These reports reflect the examiner reviewed the Veteran's past medical history and provided opinions supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the April 2015 reports are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board finds that there has been substantial compliance with the Board's December 2012 remand directive and no further development is required.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).
During the August 2015 hearing, the undersigned Veterans Law Judge clarified the issue on appeal, and the VLJ conducted the hearing so as to elicit testimony from the Veteran with respect to the facts and applicable law.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117 (West 2014), 38 C.F.R. § 3.317 (2015).

Note: Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for a Psychiatric Disorder

The Veteran seeks to establish service connection for a psychiatric disorder, to include PTSD.  The Veteran appears to report the onset of chronic psychiatric symptoms in service which he attributes to a traumatic event.  The Veteran also claims he acquired a psychiatric disorder due to an undiagnosed illness.

Personality Disorder

The Board finds that the most probative and persuasive evidence of record indicates that the Veteran manifests a personality disorder.  Personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  

PTSD

Specifically, the Veteran alleges that he developed an acquired psychiatric disorder due to experiences while deployed to the Persian Gulf.  See VA Psychiatric Examination dated June 2015.  Service personnel records show the Veteran was deployed to Saudi Arabia from September 1990 to April 1991.

Initially, the evidence does not suggest that he engaged in combat with the enemy.  While the Veteran alleges various instances where he was injured by hostile military action, the Board finds the Veteran not credible as to these assertions.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Based on the above, the Board finds that the claimant is not a 'combat Veteran' and 38 U.S.C.A. § 1154(b) does not apply to his claim.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Veteran's appeal was certified to the Board prior to August 4, 2014, therefore the Board will adjudicate the claim for an acquired psychiatric disorder in accordance with the DSM-IV.  The Veteran does not have a diagnosis of PTSD in accordance with DSM-IV.  

The Veteran claimed to have been present during a helicopter crash, with the wreckage landing 5-6 feet away and resulting in an explosion while at Fort Campbell, Kentucky.  The Veteran has also claimed to have carried "body parts."

The Veteran has claimed that he was present when a missile flew by him and destroyed an ammo dump.  The Veteran provided statements that a Scud missile attack occurred and that approximately 27 service-members were killed and 96 were wounded.  The Veteran claims to have been exposed to Sarin gas when a Scud missile exploded in their camp.

The Veteran claimed to have been personally assaulted by an unknown individual, reporting that he lost consciousness for a period of time and awoke sore.

The Veteran's stressors have not been corroborated.  See Joint Services Records Research Memoranda dated July 2008 and July 2009.  

While the stressors claimed by the Veteran are related to hostile military activity, the record shows the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV.  Further, his alleged stressors have not been corroborated.  The Board finds that his assertions as to the circumstances of these stressors are not consistent with the personnel records and service treatment record and these assertions are not credible.

Here, there is no medical evidence diagnosing PTSD, no credible supporting evidence that the claimed in-service stressor actually occurred, and no medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

Other Acquired Psychiatric Disorder

Service treatment records shows the Veteran's command recommended he be evaluated by mental health treatment providers in service due to a pattern of maladaptive behavior.  

An August 1991 evaluation found an occupational problem at Axis I, noting the Veteran's difficulty in conforming to his military duties.  The examiner noted at Axis II rule/out personality disorder not otherwise specified.

A Report of Medical History dated August 1991 shows the Veteran denied a history of nervous trouble, depression, excessive worry, loss of memory, or amnesia.  A Report of Medical Examination dated August 1991 indicated that the Veteran's psychiatric examination was normal.  The Veteran did not report his claimed exposure to a chemical agent, his claimed exposure to or injury by Scud missile attacks, or his duty that required carrying body parts.

Service personnel and treatment records indicate the Veteran was discharged due to significant maladjustment to his duties in the armed services.  Service personnel records indicate that the Veteran received a number non-judicial punishments resulting in a discharge for unsatisfactory performance.

The Veteran was treated by VA in from June 1993 to July 1993 on an inpatient basis.  The Veteran was admitted due to explosive outbursts of temper, noted by his parents to have been present since childhood when things do not go his way.  At this examination, the Veteran claimed he was injured in service due to a motor vehicle accident in Saudi Arabia and that he was denied treatment and was not allowed to see a physician.  The VA treating physician noted that the Veteran manifested an intermittent explosive disorder at Axis I and an antisocial personality disorder at Axis II.

A March 1995 VA examination shows the Veteran reported a memory deficit in almost all areas, but had no difficulty reciting his Social Security number.  On memory testing, there were no deficits that the examiner was able to identify.  The examiner noted a strong suspicion that the Veteran malingering.

A September 1999 VA examination contained neuropsychological testing that indicated the Veteran had above average visual memory, mild word retrieval problems, average levels of memory for narrative, low average for immediate recall, average performance on tasks of delayed free recall, and high average skills on reproduction of geometric figures.  Notably, the Veteran had considerable impulsivity affecting his attention resulting in carless mistakes and missing information.

A January 2012 VA examination showed the examiner found that the Veteran did not meet the criteria for PTSD in accordance with DSM-IV.  The examiner found that the Veteran manifested a personality disorder not otherwise specified with borderline and antisocial features at Axis I.  The examiner cited as support for their opinion a lifelong pattern of behavioral disturbance including conflict with parents in childhood, legal violation for exposing himself in public prior to service, poor performance in the military, and a continuous history of unstable work and relationships due to anger problems.  

The most recent examination dated June 2015 indicates that the Veteran was assessed for conversion disorder and PTSD.  The Veteran was found to have a personality disorder.  The examiner found that the Veteran did not meet the criteria for conversion disorder or PTSD in accordance with DSM-V.  The examiner cited to a long history of treatment that indicated the presence of a personality disorder.  The examiner noted specifically that a Social Security Disability Examination diagnosed personality disorder in April 1999, a comprehensive neuropsychiatric evaluation diagnosed personality disorder in September 1999, and a VA examination in January 2012 found the same.  The Veteran's credibility was assessed, the June 2015 examiner cited to a significant history of treatment providers' findings that indicated malingering.

A June 2015 VA examination regarding his memory noted that the Veteran occasionally made statements that his memory was generally poor.  The examiner noted memory gaps in remote memory, recent, and short-term, but the Veteran was also able to recall major areas of pre-military, military, and post-military history.  The examiner noted that the Veteran's poor concentration might be an interfering factor.  The June 2015 VA examiner attributed the Veteran's claimed memory loss to his diagnosed personality disorder.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6. 465, 469 (1994); see also Cartright v. Derwinski, 2. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the preponderance of the evidence is against a finding that the Veteran's alleged stressors occurred as he has reported due to an inconsistency with other evidence of record and malingering.  The Board finds that the Veteran's reports regarding his symptoms also lack credibility due to his inconsistency with other evidence of record and malingering.  

The Board finds that the service treatment record shows the Veteran did not manifest an acquired psychiatric disorder in service and the Veteran denied psychiatric symptoms on discharge.  Further, the most probative evidence of record indicates that the Veteran does not manifest an acquired psychiatric disorder, as shown by the June 2015 VA examination that found the Veteran did not meet the criteria for a diagnosis of conversion disorder or PTSD.  The preponderance of the evidence shows the Veteran manifests a personality disorder, rather than an acquired psychiatric disorder.

The Board finds that the Veteran's psychiatric symptoms have been attributed to malingering or a personality disorder.  Therefore, the Veteran's psychiatric symptoms are not shown to be caused by an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).  Accordingly, on this record, the evidence does not show that the Veteran has an acquired psychiatric disability that was incurred in or is related to service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service connection for a Back Disorder

The Veteran alleges he incurred a low back disorder in service and that his low back disability may be due to an undiagnosed illness.

The Veteran was seen in service in June 1990 for low back pain and an inability to bend over following heavy lifting the day prior.  The Veteran was released from a light duty profile one week later with an assessment of low back pain resolved.
The Veteran was treated in service following a motor vehicle accident in September 1990.  Imaging of the cervical spine and chest were normal.

A Report of Medical History dated August 1991 shows the Veteran denied a history of recurrent back pain, arthritis, bursitis, or rheumatism.  A Report of Medical Examination dated August 1991 indicated that the Veteran's spine examination was normal.

A VA examination dated March 1995 shows the Veteran's musculoskeletal system was normal.  The VA examiner noted that there was reason to suspect the Veteran was malingering.  

The Veteran was examined in June 1999 where the VA examiner was unable to determine any specific deformities of the low back or lumbar spine.  The examiner noted normal musculature.  The examiner noted that the Veteran claimed to be unable to move his lower extremities; the examiner suspected that this may be secondary to personality disorder or a somatoform disorder.

A March 2012 VA examination of the Veteran's low back indicated that no diagnosis was attributable to his complaints of low back pain.  Examination revealed no palpable spasm and the thoracolumbar paraspinals were well-developed and without atrophy.  The VA examiner noted an August 2003 x-ray of the lumbar spine was negative for pathology and a July 2011 CT scan of the Veteran's lumbar spine was negative for pathology.  The examiner cited in support of their opinion extensive longitudinal medical evidence showing a lack of objective findings in excess of a two decade period to explain his low back symptoms.  The examiner noted that there is no indication of a chronic mechanical back condition persisting from his active duty period.

An April 2015 VA examination revealed mild degenerative disc disease of the thoracolumbar spine.  The examiner opined that the Veteran's mild degenerative disc disease of the thoracolumbar spine was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner cited in support of their opinion negative findings on imaging of the lumbar spine from 2000 and 2003.  The examiner also noted that the medical record following separation was negative for any chronic back conditions or pain of the nature that the Veteran currently prescribes.  The examiner noted that the Veteran denied pertinent history on his separation Report of Medical History dated August 1991.

The Veteran is competent to report observing symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the Veteran's reports regarding his onset of low back pain lack credibility due to his inconsistency with other evidence of record, self-interest, and malingering.

The Board finds that the April 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's lumbar spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding treatment in service for low back pain) and based his opinions following a review of the claims folder as well as a complete physical examination.  The April 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from April 2015 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements that his low back disorder is related to his service.  The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis manifest during service or in the year after separation from service.  Further, in view of the normal separation examination and the lack of any evidence of low back disability manifestations for many years after discharge, the assertion of an in-service onset and ongoing manifestations is not credible.  

Here, although there was one complaint of back pain during service, arthritis was not "noted" during service.  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify a chronic pathology (arthritis).

Here, there is positive and negative evidence.  The positive evidence includes the Veteran's lay evidence.  However, the complaint of back pain was of brief duration, the spine and musculoskeletal system were normal at separation, and there is no credible proof of a disability in proximity to separation.  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's lumbar spine disabilities to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence indicating a post-service onset.

The Board finds that the Veteran's low back symptoms have been attributed to a known diagnosis, degenerative disc disease of the thoracolumbar spine.  Therefore, the Veteran's low back symptoms are not shown to be caused by an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

Based upon the more probative evidence of record, the Board concludes that a lumbar spine disability was not manifest during service, or to a compensable degree within one year of service, and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for Arthritis of the Joints

The Veteran alleges he has arthritis that may be due to an undiagnosed illness.
A Report of Medical History dated August 1991 shows the Veteran reported a history of swollen or painful joints and cramps in his legs.  A Report of Medical Examination dated August 1991 indicated that the Veteran's upper and lower extremities and spine examination was normal.

The Board finds that the treatment record does not contain any indication of arthritis of a major or minor joint aside from the mild degenerative disc disease of the thoracolumbar spine addressed separately above.  The Board finds that the VA medical treatment record is the most probative evidence of record and weighs against the claim.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's an arthritis of the joints disability to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence indicating a lack of a current disability of arthritis of a major or minor joint.  

The most recent computerized problem list from the Columbia VA Medical Center indicates that the Veteran does not have arthritis of a major or minor joint.  The Veteran testified that he was unaware of any diagnosis of arthritis having ever been made.  The Veteran testified that it was not the bones that hurt, but that his ligaments hurt and his joints radiated pain.  Records from the Omaha and Birmingham VA Medical Centers do not contain evidence indicating the presence of arthritis of a major or minor joint.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is competent to report observing symptoms of joint pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the Veteran's reports regarding his claim of arthritis of the joints lack credibility due to his inconsistency with other evidence of record, self-interest, and malingering.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Although the Veteran is competent to report injury in service, the Board finds that the Veteran has not demonstrated the existence of a disability.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

As noted above, aside from degenerative disc disease of the thoracolumbar spine, the Columbia, Omaha, and Birmingham VA Medical Center records and recent VA examinations showed no evidence of arthritis of a major or minor joint.   

The Board finds that the preponderance of the evidence indicates that the Veteran does not have arthritis.  The Veteran was noted in a June 2015 VA examination to have made repeated reports of medical symptoms with no objective support, if made as a way to obtain desired entitlements, could be explained by his personality disorder.   The Veteran's claim of arthritis of the joints is not shown to be caused by an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

At this time, there is no reliable evidence linking his remote post-service complaints to disease or injury in service.  Further, there is no evidence of arthritis of a major or minor joint.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Acute Muscle Spasms

The Veteran alleges he has an acute muscle spasm disorder that may be due to an undiagnosed illness.

The Veteran was treated in service in June 1990 for low back pain and an inability to bend over following heavy lifting the day prior.  The Veteran was released from a light duty profile one week later with an assessment of low back pain resolved.  

A Report of Medical History dated August 1991 shows the Veteran denied a history of recurrent back pain, arthritis, bursitis, or rheumatism.  
A Report of Medical Examination dated August 1991 indicated that the Veteran's spine examination was normal.

A VA examination dated March 1995 shows the Veteran's musculoskeletal system was normal.  The VA examiner noted that there was reason to suspect the Veteran was malingering.  

The Veteran was examined in June 1999 where the VA examiner was unable to determine any specific deformities of the low back or lumbar spine.  The examiner noted normal musculature.  The examiner noted that the Veteran claimed to be unable to move his lower extremities; the examiner suspected that this may be secondary to personality disorder or a somatoform disorder.

A March 2012 VA examination of the Veteran's low back indicated that no diagnosis was attributable to his complaints of low back pain.  Examination revealed no palpable spasm and the thoracolumbar paraspinals were well-developed and without atrophy.  

An April 2015 VA examination revealed mild degenerative disc disease of the thoracolumbar spine.  The examiner opined that the Veteran's mild degenerative disc disease of the thoracolumbar spine was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner cited in support of their opinion negative findings on imaging of the lumbar spine from 2000 and 2003.  
The April 2015 VA examiner also noted that the medical record following separation was negative for any chronic back conditions or pain of the nature that the Veteran currently prescribes.  The examiner noted that the Veteran denied pertinent history on his separation Report of Medical History dated August 1991.  The examiner noted that no diagnosis was related to the claimed acute muscle spasms.  The examiner supported his opinion with rationale, noting that the Veteran's low back was negative on examination for evidence of acute muscle spasms.  Further, the examiner noted that an October 2008 x-ray revealed unremarkable soft tissue of the thoracolumbar spinal area.

The Veteran is competent to report observing symptoms of low back muscle pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the Veteran's reports regarding his onset of acute muscle spasms lack credibility due to his inconsistency with other evidence of record, self-interest, and malingering.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the April 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's low back acute muscle spasms.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  

In addition, the examiner considered the Veteran's contentions (including his complaints regarding treatment in service for low back pain) and based his opinions following a review of the claims folder as well as a complete physical examination.  The April 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from April 2015 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements that he has an acute muscle spasm disability that is related to his service.  Further, in view of the normal separation examination and the lack of any evidence of low back disability manifestations for many years after discharge, the assertion of an in-service onset and ongoing manifestations is not credible.  

Here, although there was one complaint of back pain during service, an acute muscle spasm disability was not shown to have manifested in service or for many years thereafter.  

Here, there is positive and negative evidence.  The positive evidence includes the Veteran's lay evidence.  However, the complaint of back pain was of brief duration, the spine and musculoskeletal system were normal at separation, and there is no credible proof of a disability in proximity to separation.  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's an acute muscle spasm disability to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence indicating no disability.  Whether the issue is addressed under 38 U.S.C.A. 1110, 1131, or 1117, there must be accepted evidence of a disability (impairment).  Here, there is no objective evidence of disability and there is no credible lay evidence of disability.  Rather, there is overwhelming evidence of either malingering or a personality disorder.  In the absence of disability, there can be no valid claim, even if claimed as an undiagnosed illness.  38 U.S.C.A. 1117(a)(1).

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for a Heart Disability

The Veteran alleges he has a heart disorder that may be due to an undiagnosed illness.

The Veteran had a normal heart as noted on the August 1988 entrance examination.  A Report of Medical History dated August 1988 shows the Veteran reported a history of heart trouble or murmur.

A Report of Medical History dated August 1991 shows the Veteran denied a history of palpation or pounding heart, heart trouble, and high or low blood pressure.  The Veteran reported a history of shortness of breath, pain or pressure in chest, and chronic cough.  A Report of Medical Examination dated August 1991 indicated that the Veteran's heart examination was normal.

A VA examination dated March 1995 shows the Veteran's cardiovascular system was normal, with 120/68 blood pressure.  

A VA examination dated June 1999 shows the Veteran's cardiac system was normal.  The VA examiner noted that electrocardiogram testing showed normal cardiac function and chest x-ray revealed no active cardiac abnormalities.
A February 2007 treatment note from the Birmingham VAMC shows that the Veteran's cardiac system was normal on perfusion stress test.  The treating physician noted the results as "normal wall motion, normal perfusion."  The findings were normal thickness and size for both the left and right ventricle.

An April 2015 VA examination shows the Veteran continued to report chest pains.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of cardiac pathology.  The examiner noted that the Veteran had a "complete pre-operative workup including testing by cardiology" which was negative.  The examiner noted that this surgery was performed when the Veteran had been having nausea and abdominal pain which was later determined to be due to a gallbladder condition requiring laparoscopic cholecystectomy.  The examiner opined that there had been no change since that time and there is no cardiac diagnosis or other diagnosis related to chest pain.

Here, service connection for a heart disability is not warranted, regardless of the theory of entitlement.  Whether addressed as direct, presumptive, or Gulf War, all laws required the presence of a disability.  The objective evidence establishes that he does not have cardiac pathology.  Furthermore, he does not have cardiac disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014).  Because the appellant is not credible, his assertion of the existence of a heart disability is woefully inadequate.

The Veteran's assertions are not credible when compared with the more probative evidence.  In addition, he is not competent to self-diagnose and there does not appear to be any Jandreau exceptions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service Connection for Paraplegia

The Veteran alleges he has paraplegia that may be due to an undiagnosed illness.

A Report of Medical History dated August 1991 shows the Veteran denied a history of paralysis, neuritis, and lameness.  A Report of Medical Examination dated August 1991 indicated that the Veteran's lower extremities examination was normal.

A VA examination dated March 1995 shows the Veteran was noted to have normal posture and gait.

A VA examination dated June 1999 shows the Veteran reported the loss of use of his legs.  On examination, the examiner could not identify any organic paralysis.  The Veteran had normal muscle bulk with no evidence of atrophy.  The examiner opined that there was no clinical diagnosis because there was no objective clinical indication of the symptoms.  The examiner noted that these symptoms may be secondary to the Veteran's personality disorder.

An April 2015 VA examination shows the Veteran continued to report paraplegia.  The examiner remarked that physical resistance was observed when he examined the Veteran's lower extremities.  The examiner noted that the Veteran was afforded nerve conduction studies at VA in January 2013.  The Veteran underwent lower extremity testing in January 2013, during this testing the Veteran was noted to move his foot volitionally once in his wheelchair.  The Veteran had normal muscle mass in his legs.  

The April 2015 VA examiner noted that the Veteran did meet the criteria for a diagnosis of peripheral nerve disability.  The examiner supported their opinion, noting that there is no evidence a peripheral nerve, neurological, or other medical diagnosis related to the claim of paraplegia.  The examiner noted that the medical record, Veteran's history, and the nerve conduction study supported their opinion.

The Veteran testified at the August 2015 hearing before the undersigned that he drove himself to the hearing and would drive himself home.

Service connection for paraplegia is not warranted under any theory of entitlement.  The Veteran does not have disease or injury resulting in paraplegia.  The Veteran does not have an undiagnosed illness resulting in a paraplegia disability; because he does not have paraplegia or a neurological deficit.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014).

Testing has been normal and his reports of paraplegia are not credible.  Any assertion that he may have been told he has paraplegia is equally not credible.  Here, there is an absence of credible evidence of disease, injury, and disability.  Stated differently, the appellant does not have paraplegia (diagnosed or undiagnosed), and his own assertions lack credibility.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Eye Disorder, Sensitivity to Heat and Light

The Veteran alleges he has an eye disorder, manifested by poor vision that may be due to an undiagnosed illness.  The Veteran also alleges he has an eye disorder, manifested by a sensitivity to heat and light that may be due to an undiagnosed illness.

Service treatment records dated July 1989 show the Veteran reported dizziness, headaches, and nausea for a period of 5 days.  A treatment note dated October 1989 indicates that the Veteran had been treated for viral illness, pharyngitis, and dehydration.

A June 1990 service treatment noted show the Veteran reported heat exhaustion from working outdoors.  The assessment was that the Veteran was not acclimated to working outdoors and insufficient fluid intake.    

A Report of Medical Examination dated August 1991 indicates that the Veteran's neurologic, nose, mouth and throat, sinuses and eye examinations were normal.

The Veteran was afforded a VA examination for his claim of an eye disorder in January 2012; the examiner addressed the Veteran's contentions of poor vision and a disability manifested by sensitivity to heat and light.

The January 2012 VA examiner noted that the Veteran reported being exposed to Sarin gas during his deployment to the Persian Gulf that required him to wear tinted glasses.  The Veteran reported that he used to wear glasses but that he does not anymore.  The Veteran denied a history of eye trauma or surgery.  Visual acuity was measured without correction was 20/50 in each eye, and 20/20 with pinhole on the right and 20/30 with pinhole on the left.  The examiner noted that examination revealed normal anterior segment, clear cornea, and quiet conjunctivae, deep and quiet anterior chamber.  The Veteran's pupils were equal, round, and reactive to light and accommodation.  The Veteran had a normal iris, clear lens bilaterally, vitreus was clear, and the retina was flat and attached with no hemorrhage or edema.

In regards to photophobia, the examiner opined that there is no ocular pathology that is causing this condition at this time, such as intraocular inflammation or lens replacement.  The examiner opined that based on these findings, the Veteran's photophobia was not caused by or result of his active service.

In regards to ocular surface burning, the examiner opined that this symptom is not attributable to any objective ocular pathology such as dry eye or blepharitis.  Based on a finding that objective ocular pathology was not present on examination, the examiner opined that the Veteran's ocular surface burning was not caused by or result of his active service.

The Board has been presented with a person repeatedly described as a malingerer.  He may be competent to report eye manifestations.  However, there is no reliable evidence of disease or injury to account for his complaints.  38 U.S.C.A. §§ 1110 (West 2014).

Furthermore, when viewed in the context of this record, we find his complaints to be remarkably lacking in credibility.  In other words, there is no eye disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014).

In the absence of disability, disease, or injury, there is no theory of entitlement that would warrant a grant of service connection.  Section 1117 clearly requires the existence of disability and he does not have disability.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Chronic Headaches 

The Veteran alleges he incurred a chronic headache disorder or migraine headaches in service and that condition may be due to an undiagnosed illness.

Service treatment records dated July 1989 show the Veteran reported dizziness, headaches, and nausea for a period of 5 days.  A treatment note dated October 1989 indicates that the Veteran had been treated for viral illness, pharyngitis, and dehydration.

A June 1990 service treatment noted show the Veteran reported heat exhaustion from working outdoors.  The assessment was that the Veteran was not acclimated to working outdoors and insufficient fluid intake.    
A Report of Medical History dated August 1991 shows the Veteran denied a history of frequent or severe headaches.  The Veteran reported a history of dizziness or fainting spells.  A Report of Medical Examination dated August 1991 indicated that the Veteran's neurologic and psychiatric examination was normal.

A VA examination dated March 1995 shows the Veteran reported occasional headaches.  

The Veteran was afforded a VA examination in June 1999.  The examiner noted that the Veteran reported headaches.  The examiner noted that a September 1990 x-ray of the cervical spine was normal.  

The June 1999 examiner noted that the Veteran reported the onset of headaches after his discharge from service; the Veteran stated that he experienced a gradual onset of headache symptoms after October 1991.  The Veteran reported that he needed dark tinted glasses to "protect from the light."  The examiner noted normal pupils, equal, rounded, and normally reactive to light and accommodation.  The examiner noted that a May 1999 MRI of the brain was normal.  The examiner noted that no clinical diagnoses could be attributed to the Veteran's symptoms, but he also noted that these symptoms may be secondary to the Veteran's personality disorder.

An April 2015 VA examination shows the Veteran reported headaches that began during his Persian Gulf deployment and that they occur 10 times on average per week.  The Veteran reported that smoking cigarettes helped relieve his headache pain.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or a caused by the claimed in-service injury, event, or illness.  The examiner supported their opinion, noting that the entrance and separation examinations were negative for any complaints or history of a headache condition.  

The April 2015 examiner also noted that the years following separation were negative for any chronic headache condition or headaches of the nature the Veteran currently describes.  The examiner noted that the Veteran's lay statements regarding the onset of his headaches were not consistent with his documentation on the separation Report of Medical History, which it appears he carefully took the time to complete and consider each item.  The examiner noted that this may be easily explained by the length of time which has passed, along with the fact that he had several acute headaches during service, such as when he was seen for dehydration, heat exhaustion, and acute illness which commonly have headaches associated with them. 

The Veteran is competent to report observing symptoms of headache pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the Veteran's reports regarding his onset of chronic headache disability lack credibility due to his inconsistent statements regarding onset during service and post-service, inconsistency with other evidence of record, self-interest, and malingering.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the April 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's chronic headache disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding treatment in service for headache pain) and based his opinions following a review of the claims folder as well as a complete physical examination.  The April 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Board finds that the VA medical opinion from April 2015 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements that his headache disorder is related to his service.  Further, in view of the normal separation examination and the lack of any evidence of headache disability manifestations for many years after discharge, the assertion of an in-service onset and ongoing manifestations is not credible.  

Here, although there is evidence of headaches during service; service records show these headaches were due to dehydration, heat exhaustion, and acute illness, rather than a chronic headache disability or migraine headaches.  Furthermore, the Veteran denied pertinent history on separation.

Here, there is positive and negative evidence.  The positive evidence includes the Veteran's lay evidence.  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's headache disability to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence indicating a post-service onset.

The Board finds that the preponderance of the evidence indicates that the Veteran's claimed headaches disability has been attributed to malingering or a personality disorder.  The Veteran was noted in a June 2015 VA examination to have made repeated reports of medical symptoms with no objective support, if made as a way to obtain desired entitlements, could be explained by his personality disorder.   Therefore, the Veteran's claim of a chronic headache disability is not shown to be caused by an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for (GERD)

The Veteran alleges he incurred gastroesophageal reflux disease in service and that condition may be due to an undiagnosed illness.

Service treatment records dated July 1989 show the Veteran reported dizziness, headaches, and nausea for a period of 5 days.  A treatment note dated October 1989 indicates that the Veteran had been treated for viral illness, pharyngitis, and dehydration.

A Report of Medical History dated August 1991 shows the Veteran denied a history of frequent indigestion and stomach or intestinal trouble.  A Report of Medical Examination dated August 1991 indicated that the Veteran's abdomen and viscera examination was normal.

The Board finds that the Veteran does not meet the criteria for service connection for an undiagnosed illness of the gastrointestinal system under 38 C.F.R. § 3.317(a)(ii).

The Veteran was afforded a VA examination in April 2015 that indicated a current disability of the gastrointestinal system as GERD.  
Under 38 C.F.R. § 3.317(a)(2)(i), a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as:
      (1) Chronic fatigue syndrome;
      (2) Fibromyalgia;
(3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

Here, the Veteran does not manifest an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Specifically, the Veteran was diagnosed in after 2000 with gastroesophageal reflux disease.  

The Board notes that this disorder are distinguishable from a functional gastrointestinal disorder.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  See 38 C.F.R. § 3.317 (Note 1)(2015).  

As the Veteran's gastrointestinal disorder was identified by objective signs of the disease, the Board finds that the Veteran manifests a structural gastrointestinal disability, rather than a functional gastrointestinal disorder.  Id.

The April 2015 VA examiner opined that it was less likely than not that the Veteran's GERD was incurred in or a caused by the claimed in-service injury, event, or illness.  The examiner supported their opinion, noting that the Veteran denied frequent indigestion and stomach or intestinal trouble on an August 1991 Report of Medical History.  The examiner also noted in support of their opinion that the years following discharge from service are negative for any chronic GERD condition of the nature he currently describes.  The examiner also noted that the separation examination was negative for any condition related to this disability.

The Board finds that the Veteran's reports regarding his claim of the onset of GERD lacks credibility due to his inconsistency with other evidence of record and malingering.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the April 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's GERD disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding treatment in service for GERD related symptoms) and based his opinions following a review of the claims folder as well as a complete physical examination.  The April 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from April 2015 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements that his GERD is related to his service.  
The Board further finds that the service records, medical records, and lay testimony do not establish that GERD manifest during service.  Further, in view of the normal separation examination and denial of pertinent history on separation and the lack of any evidence of GERD manifestations for many years after discharge, the assertion of an in-service onset and ongoing manifestations is not credible.  

Here, there is positive and negative evidence.  The positive evidence includes the Veteran's lay evidence.  To the extent that there are lay opinions, including those of the Veteran, linking his GERD to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence indicating a post-service onset.

Based upon the more probative evidence of record, the Board concludes that a GERD disability was not manifest during service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for (CFS),

The Veteran alleges he incurred chronic fatigue syndrome in service and that condition may be due to an undiagnosed illness.

A Report of Medical History dated August 1991 shows the Veteran made multiple reports of symptoms such as chest pain, blood in sputum, heat-related injury, knee pain, dental trouble, dizziness, and shortness of breath on exertion.  The Veteran did not report a history of fatigue at separation.  A Report of Medical Examination dated August 1991 indicated that the Veteran's physical examination was normal.

The Veteran was afforded a VA examination June 1999 that shows he reported a history of fatigue.  The examiner noted that there were no clinical diagnoses that could be attributed to the Veteran's symptoms, but that these symptoms may be secondary to the Veteran's personality disorder.

The Veteran was afforded a VA examination in February 2012.  The February 2012 VA examiner opined that the Veteran does not meet the criteria for a diagnosis of CFS.  The examiner noted that the Veteran did not require continuous medication to control symptoms of chronic fatigue.  

The February 2012 examiner cited to a 2003 VA treatment note indicating the Veteran was seeking a special wheelchair to participate in para-sports activities.  

The examiner cited to a February 2007 VA treatment note that indicated the Veteran had undergone stress testing that was normal and that he remains physically active.

The examiner cited to a November 2010 VA treatment note that indicated the Veteran remains very active in wheelchair, able to wheel himself miles uphill without difficulty.

The examiner cited to a June 2011 VA treatment note that the Veteran requested a special wheelchair to go to the beach and that he had used his wheelchair to go into the mountains.

The examiner opined that other clinical conditions that may produce similar symptoms had not been excluded by history, physical examination, and laboratory testing.  The examiner noted that extensive medical evaluations indicated the new onset of diabetes mellitus.  The examiner also noted that longitudinal medical evidence supports the diagnosis of personality disorder, including borderline personality disorder and anti-social personality disorder.

The Veteran was afforded a VA examination in April 2015 that indicated a current disability, noted as chronic pain syndrome.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome based on a review of the medical evidence of record.  The examiner noted that the diagnosis of chronic pain syndrome is not a multi-symptom illness as it is limited to pain as the only symptom.  The examiner also opined that this condition is not an undiagnosed illness as it has been diagnosed in the course of specialty consultation in 2014.  The examiner opined that based on the Veteran's reports and the medical evidence, this condition became present in the early to mid-2000's.

The Board finds that the Veteran's reports regarding his claim of the onset of chronic fatigue lacks credibility due to his inconsistency with other evidence of record and malingering.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the February 2012 and April 2015 VA opinions are probative and persuasive as to the etiology of the Veteran's chronic fatigue syndrome disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding treatment in service for fatigue related symptoms) and based his opinions following a review of the claims folder as well as a complete physical examination.  The February 2012 and April 2015 VA examiners also provided well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's allegation of a chronic fatigue disability to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence indicating a lack of a current disability related to his claimed chronic fatigue symptoms.

The February 2012 and April 2015 VA examinations indicated that there is no diagnosis related to the claim for chronic fatigue syndrome based on an absence of current or chronic symptoms consistent with a CFS disability, negative physical examination, and negative medical records for current or chronic chemical sensitivity disability.  The examiner noted that the Veteran's non-service connected diabetes mellitus and personality disorder could produce similar symptoms.

The Board finds that the preponderance of the evidence indicates that the Veteran's claimed CFS disability has been attributed to malingering or a personality disorder.  The Veteran was noted in a June 2015 VA examination to have made repeated reports of medical symptoms with no objective support, if made as a way to obtain desired entitlements, could be explained by his personality disorder.   Therefore, the Veteran's claim of a CFS disability is not shown to be caused by an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

Although the Veteran is competent to report injury in service, the Board finds that the Veteran has not demonstrated the existence of a disability.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

As noted above, the Columbia, Omaha, and Birmingham VA Medical Center records and recent VA examinations showed no evidence of manifestations of a CFS disability.   See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Based upon the more probative evidence of record, the Board concludes that a CFS disability was not manifest during service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for Loss of Balance

The Veteran alleges he has a disability manifested as loss of balance that may be due to an undiagnosed illness.

A Report of Medical History dated August 1991 shows the Veteran reported a history of dizziness or fainting spells.  A Report of Medical Examination dated August 1991 indicated that the Veteran's neurologic examination was normal.

The April 2015 VA examiner indicated that examination of the Veteran failed to identify a peripheral nerve, or a neurologic disability.  

In regards to the Veteran's claim for service connection for loss of balance, the record shows that based on a negative physical examination, negative medical records for current or chronic neurologic disability, and negative testing when previously performed, the Veteran does not manifest a present disability due to disease or injury that results in a loss of balance.

The Board has been presented with a person repeatedly described as a malingerer.  He may be competent to report a loss of balance.  However, there is no reliable evidence of disease or injury to account for his complaints.  38 U.S.C.A. §§ 1110 (West 2014).

Furthermore, when viewed in the context of this record, we find his complaints to be remarkably lacking in credibility.  In other words, there is no loss of balance disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014).

The Board finds that the preponderance of the evidence indicates that the Veteran's claimed loss of balance disability has been attributed to malingering or a personality disorder.  The Veteran was noted in a June 2015 VA examination to have made repeated reports of medical symptoms with no objective support, if made as a way to obtain desired entitlements, could be explained by his personality disorder.   Therefore, the Veteran's claim of a chronic headache disability is not shown to be caused by an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

At this time, there is no reliable evidence linking his remote post-service complaints to disease or injury in service.  In the absence of disability, disease, or injury, there is no theory of entitlement that would warrant a grant of service connection.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Memory Loss

The Veteran alleges he has memory loss that may be due to an undiagnosed illness.

A Report of Medical History dated August 1991 shows the Veteran denied a history of nervous trouble, depression, excessive worry, loss of memory, or amnesia.  A Report of Medical Examination dated August 1991 indicated that the Veteran's psychiatric examination was normal.

A March 1995 VA examination shows the Veteran reported a memory deficit in almost all areas, but had no difficulty reciting his Social Security number.  Further, on testing, there were no deficits that the examiner was able to identify.  The examiner noted a strong suspicion that the Veteran malingering.

A September 1999 VA examination contained neuropsychological testing that indicated the Veteran had above average visual memory, mild word retrieval problems, average levels of memory for narrative, low average for immediate recall, average performance on tasks of delayed free recall, and high average skills on reproduction of geometric figures.  Notably, the Veteran had considerable impulsivity affecting his attention resulting in carless mistakes and missing information.

The April 2015 VA examination indicated that examination showed the Veteran does not have a neurologic disability.  

A June 2015 VA examination regarding his memory noted that the Veteran occasionally made statements that his memory was generally poor.  The examiner noted memory gaps in remote memory, recent, and short-term, but the Veteran was also able to recall major areas of pre-military, military, and post-military history.  The examiner noted that the Veteran's poor concentration might be an interfering factor.  As the Veteran's concentration during the memory testing, the examiner noted difficulty concentrating for more than several minutes and that he claimed he was unable to perform serial sevens or spell "world" backwards.  The June 2015 VA examiner attributed the Veteran's claimed memory loss to his diagnosed personality disorder.

In regards to the Veteran's claim for service connection for memory loss, the record shows that based on a negative physical examination, negative medical records for current or chronic neurologic disability, and negative testing when previously performed, the Veteran does not manifest a present disability due to disease or injury that results in a memory loss.

The Board finds that the most probative and persuasive evidence of record indicates that the Veteran manifests a personality disorder and that his memory loss has been attributed to his personality disorder.  Personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  

The Board finds that the Veteran's memory loss has been attributed to malingering or a personality disorder.  Therefore, the Veteran's psychiatric symptoms including memory loss are not shown to be caused by an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).
Accordingly, on this record, the evidence does not show that the Veteran has an acquired psychiatric disability manifested by memory loss or a neurological disability manifested by memory loss that was incurred in or is related to service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for Acute Chemical Sensitivity

The Veteran alleges he has an acute chemical sensitivity that may be due to an undiagnosed illness.

A Report of Medical History dated August 1988 shows the Veteran reported that he had an allergy to "barberie candles."

Service treatment records dated July 1989 show the Veteran reported dizziness, headaches, and nausea for a period of 5 days.  A treatment note dated October 1989 indicates that the Veteran had been treated for viral illness, pharyngitis, and dehydration.

A June 1990 service treatment noted show the Veteran reported heat exhaustion from working outdoors.  The assessment was that the Veteran was not acclimated to working outdoors and insufficient fluid intake.    

A Report of Medical History dated August 1991 shows the Veteran made multiple reports of symptoms such as chest pain, blood in sputum, heat-related injury, knee pain, dental trouble, dizziness, and shortness of breath on exertion.  The Veteran did not report a history of acute chemical sensitivity at separation.  A Report of Medical Examination dated August 1991 indicates that the Veteran's neurologic, nose, mouth and throat, sinuses and eye examinations were normal.

An April 2015 VA examination shows the Veteran reported a sensitivity to bug spray, perfume, spray paint and that when exposed to these substances he experiences sudden anger.  On examination there was no evidence of a current rash, the Veteran indicated that he had a rash on the lower legs above the ankles.  The examiner noted that the skin in this region was normal (without pathology) for the Veteran's age and body habitus (obese).  The examiner also noted that a review of the medical record was negative for any condition related to the claimed acute chemical sensitivity.  The examiner also noted that the Veteran's currently described sensitivity are all within the range of normal expected symptoms common to the general population.  The examiner opined that there is no current or chronic diagnosis related to the acute chemical sensitivity.

The Board has been presented with a person repeatedly described as a malingerer.  He may be competent to report chemical sensitivity manifestations.  However, there is no reliable evidence of disease or injury to account for his complaints.  38 U.S.C.A. §§ 1110 (West 2014).

The Board finds that the preponderance of the evidence indicates that the Veteran's claimed acute chemical sensitivity disability have been attributed to malingering or a personality disorder.  The Veteran was noted in a June 2015 VA examination to have made repeated reports of medical symptoms with no objective support, if made as a way to obtain desired entitlements, could be explained by his personality disorder.   Therefore, the Veteran's claim of an acute chemical sensitivity is not shown to be caused by an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

When viewed in the context of this record, we find his complaints to be remarkably lacking in credibility.  In other words, there is no acute chemical sensitivity disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014).

In the absence of disability, disease, or injury, there is no theory of entitlement that would warrant a grant of service connection.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) is denied.

Service connection for a back disorder is denied.

Service connection for arthritis of the joints is denied.

Service connection for acute muscle spasms is denied.

Service connection for a heart disability is denied.

Service connection for paraplegia is denied.

Service connection for an eye disorder manifested by sensitivity to heat and light is denied.

Service connection for chronic headaches (claimed as migraines) is denied.

Service connection for gastroesophageal reflux disease (GERD) is denied.

Service connection for chronic fatigue syndrome (CFS) is denied.

Service connection for loss of balance is denied.

Service connection for memory loss is denied.

Service connection for acute chemical sensitivity is denied.


REMAND

The Veteran claims that he is entitled to special monthly pension compensation based on the need for aid and attendance or by reason of being housebound.  
In order to demonstrate entitlement to increased special monthly pension benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits. 

 Under 38 U.S.C.A. § 1521 an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b),(c),(d). 

 In this case, the Veteran does have a disability rated as permanent and total. Accordingly, he does not qualify for the special monthly pension based on being housebound.  The Veteran has a combined evaluation for pension of 90 percent.

Therefore, the Board evaluates whether special monthly pension by reason of the need for aid and attendance is warranted.

In support of his claim for special monthly pension due to a need for aid and attendance, the Veteran submitted two opinions from private treating physicians that indicate the Veteran requires assistance with activities of daily living.  

A February 2015 opinion from Dr. M.B., M.D. indicates that the Veteran is not able to lift heavy objects, has bowel and bladder incontinence, and that the Veteran is forgetful and may cause harm to himself due to his lapses in memory.  Notably, this opinion shows the examiner considered the Veteran's claimed paraplegia in determining his need for aid and attendance.

An August 2015 opinion from Dr. J.W., M.D. indicates that due to multiple health concerns, the Veteran requires help with most activities of daily living.
While the Board finds that the Veteran does not manifest paraplegia, the evidence does suggest that the Veteran's personality disorder is severe and pervasive.  However, the Board finds that further examination is necessary to determine whether the Veteran's non-service connected conditions produce impairment whether psychological or medical, that the Veteran is so helpless as to need regular aid and attendance.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records since May 2015.

2.  Schedule the Veteran for an examination for claim for Special Monthly Pension by reason of need for aid and attendance of another person.  

The claims folder must be made available for review and noted as such in the examination report.  

The examiner is directed to review and note the February 2015 and August 2015 opinions from Dr. M.B., M.D. and  Dr. J.W., M.D. 

After a review of the claims folder, the examiner is asked to address the following:

Whether the evidence establishes a factual need for aid and attendance, to include discussion of the following factors:  

	(a) his inability to dress or undress himself or to keep 	himself ordinarily clean and presentable; 

	(b) frequent need of adjustment of any special 	prosthetic or orthopedic appliances which by reason of 	the particular disability cannot be done without such 	aid; 

	(c) his inability to feed himself because of the loss of 	coordination of upper extremities or because of 	extreme weakness; 

	(d) his inability to attend to the wants of nature; or 	incapacity, physical or mental, requiring care or 	assistance on a regular basis to protect him from the 	hazards or dangers incident to his daily environment.  

	The examiner is directed to consider that it is only 	necessary that the evidence establish that the Veteran 	is so helpless as to need regular aid and attendance, 	not that there be a constant need.  

The examiner should conduct any testing necessary to determine credibility, such as the Minnesota Multiphasic Personality Inventory or other diagnostic testing.

3.  Thereafter, re-adjudicate and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


